Citation Nr: 1515565	
Decision Date: 04/10/15    Archive Date: 04/21/15

DOCKET NO.  13-15 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for a neck and esophageal disability resulting from medical treatment furnished at a VA Medical Center (VAMC) in December 1997.

2.  Entitlement to compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for a neck and esophageal disability resulting from medical treatment furnished at a VAMC in December 1997.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his son
ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran had active duty service from April 1953 to April 1955. 

This matter comes from the Board of Veterans' Appeals (BVA or Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

VA obtained additional pertinent evidence, including copies of VA treatment records, since the April 2013 statement of the case.  On remand, the RO will have the opportunity to review this additional evidence.  

The issue of entitlement to compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for a neck and esophageal disability, resulting from medical treatment furnished at a VAMC in December 1997, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an October 2007 decision, the Board denied entitlement to compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for a neck and esophageal disability resulting from medical treatment furnished at a VAMC in December 1997.
 
2.  Evidence received since the October 2007 decision is not cumulative of the evidence that was of record at the time of that decision and raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received and the claim of entitlement to compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for a neck and esophageal disability, resulting from medical treatment furnished at a VAMC in December 1997, is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and implemented at 38 C.F.R. § 3.159 (2014), amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.

Since the previously final claim of entitlement to compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for a neck and esophageal disability resulting from medical treatment furnished at a VAMC in December 1997 has been reopened, the Board need not discuss whether the notice requirements of the VCAA, as set forth in Kent v. Nicholson, 20 Vet. App. 1 (2006), have been met.

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In May 2010, the Veteran requested that his claim for entitlement to compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for a neck and esophageal disability, resulting from medical treatment furnished at a VAMC in December 1997, be reopened.  

The October 2007 final Board decision denied § 1151 benefits for a neck and esophageal disability, claimed as resulting from VA medical treatment, on the basis that the Veteran was not shown to have any additional neck or esophageal disability as a result of the VA medical treatment.  The record at that time indicated that the Veteran underwent a cricopharyngeal myotomy and esophagoscopy on December 16, 1997 at a VAMC.  The cricopharyngeal myotomy was complicated by a small perforation of the posterior wall of the esophagus.  The perforation was closed using interrupted sutures, and the Veteran was returned to the floor with instructions to take nothing by mouth.  The surgery was further complicated when the Veteran was fed postoperatively in the recovery room, despite the doctor's orders for the Veteran to take nothing orally.  This caused a leak in the esophageal wall and necessitated no additional eating by mouth until the leak was healed.  In September 1998, a VA examiner noted that the healing process took three to four weeks when it would have taken only two to three days without such a complication.  The September 1998 VA examiner commented that this temporary period of disability was the result of accidental perforation of the esophagus with a nursing staff error in feeding the Veteran postoperatively.  He opined there was no long-term disability as a result of the incident and observed that the Veteran was swallowing better postoperatively than preoperatively.  

On VA examination in November 2003, the VA examiner noted that the Veteran had a normal esophagogastroduodenoscopy in October 2000 and a normal swallowing study in April 2002, with the exception of large lower cervical spine spurs.  

A May 2005 Board decision granted the Veteran compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for an anxiety disorder due to an error in the VA treatment during the course of the December 1997 VA hospitalization.  

In March 2006, the Veteran's claims file was reviewed by a VA examiner and he opined that there was no documentable additional disability in the esophagus or neck as a result of the surgical procedure in December 1997 or post-surgical care.  

The VA medical records dated prior to the October 2007 Board decision, including an August 2007 VA gastroenterology outpatient note (located in the VBMS file), indicate that the Veteran had no problem swallowing liquids.

In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Additionally, when determining whether the Veteran has submitted new and material evidence to reopen a claim, consideration must be given to all the evidence since the last final denial of the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).

The Board finds that the evidence obtained since the October 2007 Board decision raises a reasonable possibility of substantiating the claim and, as such, the claim is reopened.  Specifically, VA treatment records since October 2007 have indicated that the Veteran now has difficulty swallowing liquids.  An August 2012 VA treatment record notes that the Veteran reported being unable to swallow water on Sunday.  Furthermore, at his February 2015 hearing the Veteran reported that his symptoms of dysphagia have greatly worsened.  He also asserted that he experiences gout due to the food restrictions resulting from the December 1997 VA surgery.  Although the Veteran may not be qualified to relate current symptomatology to the December 1997 VA surgery, the fact that he has new swallowing symptoms/disability that did not exist prior to the October 2007 final Board decision is pertinent to the Veteran's claim that he has a current disability that is related to the December 1997 VA surgery.  At the very least, this new evidence raises a reasonable possibility of substantiating the claim and constitutes new and material evidence sufficient to reopen the Veteran's claim.

However, as will be discussed more fully below, the Board finds that additional development is necessary prior to adjudication of the claim entitlement to compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for a neck and esophageal disability resulting from medical treatment furnished at a VAMC in December 1997 on the merits.


ORDER

New and material evidence having been received, the claim for entitlement to compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for a neck and esophageal disability resulting from medical treatment furnished at a VAMC in December 1997 is reopened; the appeal is granted to this extent only.



REMAND

The Veteran's updated VA treatment records should be obtained and then he should be provided a VA examination to determine if any of the more recently developed symptomatology, including difficulty swallowing fluids and gout are a result of the surgical procedure and post-surgical care that the Veteran underwent at a VAMC in December 1997.  

If the Veteran's claim continues to be denied, the RO should issue a supplemental statement of the case that reviews the VA treatment records received subsequent to the April 2013 statement of the case.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain the Veteran's updated VA treatment records.

2.  When the above action has been accomplished, afford the Veteran with a VA medical examination.  The examiner should provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran has any additional disability in his esophagus or elsewhere that is the result of the surgical procedure and post-surgical care that the Veteran underwent in December 1997.  The examiner should specifically discuss whether a current difficulty swallowing liquids and bouts of gout are in any way related to the December 1997 VA medical treatment.  

If the VA examiner opines that the Veteran has any current disability or disabilities related to the December 1997 VA surgery, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) such is a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing medical care or was an event not reasonably foreseeable.

The examiner must state the underlying reasons for all opinions.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3.  After completing the above actions, and any other development as may be indicated, readjudicate the Veteran's claim.  Thereafter, if the benefit sought on appeal is not granted, provide the Veteran and his representative a supplemental statement of the case.  The supplemental statement of the case should include review of all evidence obtained since the April 2013 statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BETHANY L. BUCK 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


